Citation Nr: 0401612	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-05 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to total disability benefits based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  There is no evidence in 
the claims folder that the veteran has received any VCAA 
letter.  Therefore, a remand to the RO is required in order 
to correct this deficiency.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.A. § 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 38 C.F.R.    
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Accordingly, the case is REMANDED for the following action:

1. The RO should take the appropriate 
steps to comply with notifying the 
veteran of the requirements of the VCAA 
and in accordance with the Paralyzed 
Veterans of America decision, to include 
notifying the veteran of any information 
or lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for entitlement to 
total disability benefits based on 
individual unemployability (TDIU) and of 
what information the veteran should 
provide and what information VA will 
attempt to obtain on his behalf.  It 
should allow the appropriate opportunity 
for response.

2.  If any additional evidence is 
received or secured, the RO should then 
readjudicate the issue on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



